Citation Nr: 0621871	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which declined to 
reopen a claim for service connection for pulmonary 
tuberculosis.
FINDINGS OF FACT

1.  In a July 2002 rating decision, the RO denied service 
connection for pulmonary tuberculosis because there was no 
evidence that it was diagnosed in service or within the 
three-year presumptive period after discharge.

2.  The veteran did not appeal the July 2002 rating decision 
and it is now final.

3.  Evidence received since the July 2002 final rating 
decision is cumulative or redundant of other evidence of 
record, does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for pulmonary tuberculosis.


CONCLUSION OF LAW

New and material evidence has not been received since the 
RO's July 2002 rating decision and the claim for service 
connection for pulmonary tuberculosis is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159, See Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004).  In a May 2004 letter, the RO clearly advised the 
veteran of all four required elements.

Additionally, notice must include information regarding 
disability ratings and effective date for the award of 
benefits.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA did not provide the veteran with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  However, as the 
claim is not reopened, the issue of appropriate notice 
regarding disability rating and effective date to be assigned 
are rendered moot.

In its May 2004 letter, the RO also advised the veteran about 
the evidence and information necessary to reopen the claim 
for service connection, as well as the evidence and 
information necessary to establish entitlement to the 
underlying claim.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Moreover, neither the veteran nor his 
representative has alleged any prejudice with respect to 
timing or content of the notification, nor has any been 
shown.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service personnel records.  There does not appear 
to be any other evidence VA or private, relevant to the 
claim.

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  Therefore, the veteran 
is not prejudiced by the Board's adjudication of his claim at 
this time.

II.  Claim to Reopen

In July 2002, the RO denied the veteran's claim for service 
connection for pulmonary tuberculosis because there was no 
evidence that it was diagnosed in service or within the 
three-year presumptive period after discharge. This decision 
is final because the veteran did not, within one year, file a 
formal appeal after issuance of the statement of the case.  
38 U.S.C.A. § 7103; 38 C.F.R. §§ 20.302, 20.1103.  
A claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F. 
3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the RO's July 2002 
final rating decision included service personnel records and 
a private medical record indicating that the veteran had been 
diagnosed as having a chronic cough secondary to pulmonary 
tuberculosis many years after his active service.

Evidence received subsequent to the RO's July 2002 rating 
decision consists of private medical records indicating that 
the veteran has been diagnosed as currently having pulmonary 
tuberculosis and service personnel records.

The private medical records include an April 2004 certificate 
of treatment and diagnosis, a June 2004 certificate of 
treatment and diagnosis, and an October 2004 certificate of 
treatment and diagnosis.  As none of these medical records 
was associated with the claims file at the time of the last 
final disallowance, they constitute new evidence.  They are 
not material, however, because they merely reiterate what had 
already been of record at the time of the last final 
decision; that the veteran was diagnosed with pulmonary 
tuberculosis many years after active service.  They do not 
relate to the unestablished fact necessary to prove the claim 
as they do not show that pulmonary tuberculosis occurred in 
service or within three years of discharge.  

One of the service personnel records submitted by the veteran 
was associated with the claims file in April 2005, after the 
RO had issued its last supplemental statement of the case, 
and did not include waiver of initial RO review of this 
evidence.  Without a waiver, the Board may not review 
pertinent evidence in the first instance.  

Evidence is not pertinent, however, if it does not relate to 
or have bearing on the appellate issue.  See 38 C.F.R. 
§ 20.1304(c).  This piece of evidence merely reiterates what 
had been previously documented by the veteran's service 
personnel records associated with the file prior to initial 
adjudication, and does not have bearing on the appellate 
issue.  As such it does not need to be considered in the 
first instance by the RO.  It does not constitute new and 
material evidence because it is redundant and cumulative of 
evidence already in the claims file which the RO has already 
reviewed in the previously denied claim for service 
connection.

The remaining service personnel records submitted by the 
veteran were duplications of records already in the claims 
file prior to the last final disallowance of the claim.  As a 
result, these records are not new evidence.

None of the evidence submitted since the July 2002 final 
rating decision constitutes new and material evidence under 
38 C.F.R. § 3.156(a), and the claim will not be reopened.


ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for pulmonary 
tuberculosis is not reopened.




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


